DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-65 are cancelled.
Claims 66-87 are newly added.
Claims 85-87 are withdrawn as being directed to non-elected groups or species.
Claims 66-84 are currently under consideration to the extent that they read upon Applicant’s elected species.  

Withdrawn Rejections

	The rejections previously presented have been withdrawn in view of Applicant’s cancellation of all of their previously pending claims.  

New Grounds of Objection – necessitated by Applicant amendment adding all new claims

	Claims 76 and 84 are objected to for depending from rejected claims.  

New Grounds of Rejection – necessitated by Applicant amendment adding all new claims

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 66-75, 77-83 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims, as written, do not sufficiently distinguish over the existence of green lipped mussels and krill as they exist naturally because the claims do not particularly point out any non-naturally occurring differences between the claimed composition and the naturally occurring compositions.  The claimed composition reads upon naturally occurring green lipped mussels and krill, which comprises mussel lipid extract and krill oil.  It is noted that the specification specifically indicates that the components can be administered separately.  Further, regarding the presence of vitamin E, vitamin E is also a naturally occurring component.
In the absence of the hand of man, naturally occurring compositions (e.g. red clover) are considered non-statutory subject matter (Diamond v. Chakrabarty, 206 U.S.P.Q. 193 (1980)).  It should be noted that the mere purity of a naturally occurring product does not necessarily impart patentability (Ex parte Siddiqui, 156 U.S.P.Q. 426 (1996)).  However, when purification results in a new utility, patentability is considered (Merck Co. v. Chase Chemical Co., 273 F. Supp 68 (1967), 155 U.S.P.Q. 139, (District Court, New Jersey, 1967)).  The Examiner again suggests narrowing the scope of the independent claim to require the components be present within a soft gel capsule.  See MPEP 2105.
Response to Arguments
	Applicant argues in the remarks filed 05/10/2022 that Applicant believes that the claims are directed to extracts, and therefore, exclude the presence of the lipid insoluble components of the host from which they are derived.  Applicant’s argument is not found persuasive.  Specifically, the material that can be extracted from a krill or from a mussel is necessarily present within the krill or mussel, or else one would not be able to extract it from the host.  It is noted that extraction is similar to a purification step, wherein notably the mere purity of a naturally occurring product does not necessarily impart patentability.  Applicant has not provided evidence that the extracted component would have a different utility from the non-extracted component.  Applicant’s assertion of unexpected results is not the same as a different utility (see MPEP 2106.04(c)).  Applicant has merely asserted an alleged greater level of effectiveness.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611